    1
                                                                                        ❑.
   2
   3
   4
   5
   6
   7
   8
                     IN THE UNITED STATES DISTRICT COURT
   9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12                                                 Case No. 2:14-CR-00375
          UNITED STATES OF AMERICA,
 13                                                 ORDER OF DETENTION
                            Plaintiff,
 14
                       v.
 15
         JOHN EARL WRIGHT,
 16
                            Defendant.
 17
 18
 19                                                I.
20            On December 19, 2018, Defendant John Earl Wright("Defendant") made
21      his initial appearance in this district on the Petition on Probation filed in the United
22      States District Court for the Central District of California, Case No. 2:14-CR-
23      00375. The Court appointed Deputy Federal Public Defender("DFPD")Julia
24      Deixler to represent Defendant.
25            The Court finds that the burden of establishing by clear and convincing
26      evidence that Defendant will not flee or pose a danger to any other person or to the
f►•yI community rests with Defendant.
~r~:~   ///
1                                             II.

2           The Court finds that no condition or combination of conditions will

3    reasonably assure: ~ the appearance of the defendant as required.

4                        ~ the safety of any person or the community.

5           The Court bases its conclusions on the following:

6           As to risk ofnon-appearance:

7              • Multiple probation violations;

8              • No gainful employment;

9              • Use of multiple aliases and identifiers;

10             • Current substance abuse.

11          As to danger to the community:

12             • Nature of the charged offense;

13             • Prior criminal history;

14             • Admitted history of mental health issues;

15             • Commission of the underlying charge while on probation status.

16
17                                           III.

18          In reaching this decision, the Court considered: (a) the nature and

19    circumstances of the offenses) charged, including whether the offense is a crime

20    of violence, a Federal crime of terrorism, or involves a minor victim or a controlled

21    substance, firearm, explosive, or destructive device; (b) the weight of evidence

22    against the defendant; (c) the history and characteristics of the defendant; and

23    (d) the nature and seriousness of the danger to any person or the community. [18

24    U.S.C. § 3142(g).] The Court also considered the report and recommendation of

25    the U.S. Pretrial Services Agency.

26    ///

~ a►I ///
►
      ///

                                                 2
1                                            V.

2          IT IS THEREFORE ORDERED that Defendant be detained until trial. The

3    defendant will be committed to the custody of the Attorney General for
C~ confinement in a corrections facility separate, to the extent practicable, from
5 persons awaiting or serving sentences or being held in custody pending appeal.
6    The defendant will be afforded reasonable opportunity for private consultation
7    with counsel. On order of a Court of the United States or on request of any
8    attorney for the Government,the person in charge of the corrections facility in
9    which defendant is confined will deliver the defendant to a United States Marshal
10   for the purpose of an appearance in connection with a court proceeding.
11   [18 U.S.C. § 3142(1).]
12
13
     Dated: December 20, 2018                   /s/
14
                                            HON. MARIA A. AUDERO
15                                          UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               K3
